STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
                                                                    October 27, 2015
In re N. Holt, Minor.
                                                                    No. 326194
                                                                    Kent Circuit Court
                                                                    Family Division
                                                                    LC No. 13-052434-NA


Before: TALBOT, C.J., and BECKERING and GADOLA, JJ.

PER CURIAM.

       Respondent appeals as of right the termination of her parental rights to the minor child
pursuant to MCL 712A.19b(3)(c)(i) (conditions that led to adjudication continue to exist), and
§ 19b(3)(g) (failure to provide proper care and custody). We affirm.

                                        I. BASIC FACTS

        Respondent first became involved in child protective proceedings in June of 2010 in
regard to two minor children who are not at issue in this case. A petition to remove the children
from respondent’s care cited respondent’s mental health and substance abuse, including her use
of opioids such as methadone, as reasons for removal. Respondent voluntarily terminated her
parental rights to one of the children and the other child was placed in the custody of the child’s
father.

        After the birth of the child involved in the instant case, petitioner filed a petition to
remove the child, citing respondent’s history of substance abuse and mental health issues.
Following respondent’s plea to the allegations contained in the petition, the trial court exercised
jurisdiction over the child in October 2013 and ordered respondent to comply with a services
plan. The record reveals that respondent initially made progress toward removing the barriers to
reunification. Notably, she abstained from substance abuse for a period of several months. She
also participated in counseling. Given these developments, as well as respondent’s positive
behavior during parenting time, the court returned the child to respondent’s care in May 2014.

        Less than a week after the child was returned to respondent’s care, respondent tested
positive for methadone, without a prescription. She subsequently tested positive for the drug in
June 2014. At the time, respondent refused to discuss the matter with foster care workers, denied
one foster care worker entry into her home, and did not make herself available to foster care
workers from approximately May 27, 2014 until June 27, 2014. Thereafter, petitioner filed
another petition to remove the child from respondent’s care. As reasons for removal, the petition

                                                -1-
cited respondent’s drug use as well as concerns about her mental health. Respondent reported
feeling “suicidal and very depressed” and had failed to follow up with some of the services to
which she had been referred through various agencies.

         From July through September 2014, respondent’s drug use progressed to what one foster
care worker described as “heavy” drug use. This use was in spite of the fact that respondent was
still attending counseling and in spite of the fact that she participated in and completed a relapse
prevention group program during the pertinent time period. During this time, she stopped taking
her prescribed psychotropic medications. Later, in or around October 2014, respondent stopped
attending counseling.

        In approximately October or November 2014, respondent was referred to a detoxification
center, which she was supposed to complete before she could be moved to an inpatient facility
for her drug abuse. Respondent left the facility against medical advice and did not complete her
treatment. Thereafter, respondent was referred to a methadone clinic. At the time of the
termination hearing, respondent was still at the clinic.

       The trial court terminated respondent’s parental rights under MCL 712A.19b(3)(c)(i) and
(g). Respondent now appeals as of right.

                                  II. STATUTORY GROUNDS

        Respondent first challenges the trial court’s determination that there was clear and
convincing evidence of statutory grounds for termination. “An appellate court ‘review[s] for
clear error both the court’s decision that a ground for termination has been proven by clear and
convincing evidence and . . . the court’s decision regarding the child’s best interest.’ ” In re
LaFrance Minors, 306 Mich App 713, 723; 858 NW2d 143 (2014), quoting In re Trejo Minors,
462 Mich 341, 356-357; 612 NW2d 407 (2000). “A finding is clearly erroneous if the reviewing
court on the entire evidence is left with the definite and firm conviction that a mistake has been
made.” In re Gonzales/Martinez Minors, __ Mich App __; __ NW2d __ (Docket No. 324168,
issued May 5, 2015), slip op at 2 (citation and quotation marks omitted).

        In order to terminate parental rights, the trial court need only find one statutory ground
for termination. In re Frey, 297 Mich App at 244. Here, the trial court terminated respondent’s
parental rights under MCL 712A.19b(3)(c)(i) and (g), which provide:

               (3) The court may terminate a parent’s parental rights to a child if the
       court finds, by clear and convincing evidence, 1 or more of the following:

                                              * * *

               (c) The parent was a respondent in a proceeding brought under this
       chapter, 182 or more days have elapsed since the issuance of an initial
       dispositional order, and the court, by clear and convincing evidence, finds either
       of the following:




                                                -2-
              (i) The conditions that led to the adjudication continue to exist and there is
       no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age.

                                              * * *

               (g) The parent, without regard to intent, fails to provide proper care or
       custody for the child and there is no reasonable expectation that the parent will be
       able to provide proper care and custody within a reasonable time considering the
       child’s age.

        Turning first to § 19b(3)(c)(i), the conditions that led to adjudication were well-
documented in this case: respondent’s substance abuse and her mental health issues. Although
respondent made some progress in these areas, both of these conditions continued to exist far
beyond 182 days after the issuance of the initial dispositional order, and there was no reasonable
likelihood that the conditions would be rectified within a reasonable time, considering the child’s
age. As to her drug use, respondent experienced a brief period of sobriety, but began using
controlled substances almost immediately after the child was returned to her care in May 2014.
This use continued and even escalated in the following months. Respondent had numerous
positive drug tests during that time, and nearly all of her drug use was without a prescription.
She even told her counselor that she was looking for ways to hide her drug use from petitioner,
as she was trying to determine how to use methadone in ways that would not show up on her
drug screens. She also tested positive for hydrocodone and marijuana as recently as October
2014. Shortly thereafter, she left a detoxification center against medical advice and admitted to
using drugs. Even though respondent was in treatment at a methadone clinic at the time of the
termination hearing, as recognized by the trial court, this was concerning, given respondent’s
history of abusing the drug and her previous statements that she knew how to obtain additional
methadone from other patients at the clinic.

        Respondent’s mental health issues persisted well beyond 182 days after the initial
dispositional order as well. The record reveals that she repeatedly failed to take her prescription
psychotropic medications or that she took only one of four prescribed psychotropic drugs.
Although she attended many counseling sessions—for both substance abuse and mental health
issues—she stopped attending those sessions in approximately October 2014 and did not
complete counseling. There were also numerous times during the proceedings when respondent
reported feeling depressed and/or suicidal.

        The trial court did not clearly err in finding that there was no reasonable likelihood that
these conditions would be rectified within a reasonable time, considering the child’s age. Not
only did respondent struggle with these issues during the pendency of this case, which lasted
nearly 18 months, but she also struggled with these issues in previous child protective
proceedings, as her drug use and mental health sparked the earlier proceedings involving her first
two children. Although she voluntarily sought out some treatment, such as the methadone clinic,
she also displayed an inability to successfully complete treatment, evidenced by her recent
decision to leave a detoxification clinic against medical advice and by her habitual use of
methadone while she was participating in a relapse prevention group. Respondent needed to
benefit from the services, not merely participate in them. See In re Frey, 297 Mich App at 248.

                                                -3-
While respondent quit using substances for a period of time, she resumed using within a week of
the child being returned to her care, and her use increased to “heavy use” over the next few
months. And, in regard to her mental health issues, respondent repeatedly failed to take her
prescribed medications throughout these proceedings, failed to complete counseling, and showed
no likelihood that she would either take the requisite medications or commit to counseling.

         Respondent cites the fact that she made some progress at various times during this case
and contends that she needed more time to continue making progress. However, § 19b(3)(c)(i)
speaks of a “reasonable time” for parents to rectify the conditions that led to adjudication, and
“indicates to us that the Legislature did not intend that children be left indefinitely in foster
care . . . .” In re Dahms, 187 Mich App 644, 647; 468 NW2d 315 (1991). Here, respondent had
nearly 18 months, and as the trial court recognized, the progress that she made “disintegrate[d],”
as the proceedings progressed and she returned to drug use. Given respondent’s repeated
struggles, the trial court did not clearly err in finding a reasonable likelihood that she would be
unable to rectify the conditions that led to adjudication within a reasonable time, given the
child’s age. See MCL 712A.19b(3)(c)(i).1

        Respondent contests that adequacy of the services provided to her during the course of
these proceedings, arguing that she should have been given a referral for a third psychological
evaluation. “While the DHS has a responsibility to expend reasonable efforts to provide services
to secure reunification, there exists a commensurate responsibility on the part of respondents to
participate in the services that are offered.” In re Frey, 297 Mich App at 248. Here, petitioner
made respondent two referrals for psychological evaluations; however, respondent failed to
attend either referral. As a result, the agency that was to perform the evaluation would not
schedule a third appointment. Given that respondent failed to participate in the referrals when
they were offered, as well as her failure to participate in or complete numerous other services
that were offered, her argument as to the adequacy of the services offered does not rise to the
level of plain error. See id. In addition, a foster care worker testified at the March 5, 2014
dispositional review hearing that respondent eventually attended some type of psychological
evaluation. There is no merit to respondent’s contention that the services offered were
inadequate.




1
  Respondent does not expressly challenge the trial court’s findings under § 19b(3)(g). However,
for many of the same reasons, we find the trial court did not clearly err by finding that petitioner
established grounds for termination under this subsection. Respondent continually struggled to
comply with the terms of her agency agreement, particularly in regard to substance abuse and
mental health treatment, which is evidence of her inability to provide proper care and custody.
See In re Gonzales/Martinez Minors, __ Mich App at __, slip op at 3. Indeed, respondent
struggled with substance abuse and mental health issues for nearly all of the child’s life. Given
the repeat nature of respondent’s struggles, the trial court did not clearly err in finding that there
was no reasonable likelihood that she would be able to provide proper care and custody within a
reasonable time.


                                                 -4-
                                     III. BEST INTERESTS

        “We review for clear error the trial court’s determination regarding the [child’s] best
interests.” In re White, 303 Mich App 701, 713; 846 NW2d 61 (2014). “[I]f the trial court finds
that the Department has established a ground for termination by clear and convincing evidence, it
cannot terminate the parent’s parental rights unless it also finds by a preponderance of the
evidence that termination is in the best interests of the children.” In re Gonzales/Martinez
Minors, __ Mich App at __, slip op at 4, citing MCL 712A.19b(5).

       To determine whether termination of parental rights is in a child’s best interests,
       the court should consider a wide variety of factors that may include the child’s
       bond to the parent, the parent’s parenting ability, the child’s need for permanency,
       stability, and finality, and the advantages of a foster home over the parent’s home.
       The trial court may also consider a parent's history of domestic violence, the
       parent's compliance with his or her case service plan, the parent's visitation
       history with the child, the children's well-being while in care, and the possibility
       of adoption. [In re White, 303 Mich App at 713-714 (citations and quotation
       marks omitted).]

        The trial court did not clearly err in finding that termination was in the child’s best
interests. Respondent had a long history of substance abuse and mental health issues. These
struggles began before the instant proceedings and led to respondent voluntarily terminating her
parental rights to another child in 2012. Despite numerous attempts at rehabilitation, respondent
struggled to maintain sobriety. Her behavior demonstrated an inability to benefit from the
services offered. And, whenever respondent started to make progress, she relapsed. Most
significantly, less than a week after the child was returned to her care, she began using controlled
substances again. This touched off an extended streak during which time respondent’s drug use
increased to the point where it was described as “heavy” drug use. Respondent stopped taking
her prescribed psychotropic medications and admitted to having suicidal thoughts on multiple
occasions. Children are not expected to remain forever in limbo during child protective
proceedings. See In re Dahms, 187 Mich App at 647. Rather, as the trial court aptly recognized,
the need for permanence is important in a best-interests analysis. See In re White, 303 Mich App
at 713-714. The child was in foster care for almost the entirety of his 18-month life, and he
required permanence and stability, something respondent was not able to provide, given her
continued struggles with substance abuse and mental health issues. While respondent at times
made progress toward eliminating the barriers to reunification, she ultimately failed to show
sufficient progress in the nearly 18-month pendency of this case. The trial court’s best interest
determination was not clearly erroneous. See In re Frey, 297 Mich App at 248-249 (holding that
although the respondents showed some compliance with services, their inability to effectively
parent the child within a reasonable period of time demonstrated that the trial court’s best
interests determination was not clearly erroneous).

       Affirmed.

                                                             /s/ Michael J. Talbot
                                                             /s/ Jane M. Beckering
                                                             /s/ Michael F. Gadola

                                                -5-